DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 10 and 18.
Amended: 1, 10, 14 and 18.
Pending: 1-20. 

Response to Arguments
Applicant’s arguments, see page(s) 7-8, filed 01/14/2021, with respect to claim(s) 1-20 have been fully considered and are persuasive.  The rejection of claim(s) 1-20 has been withdrawn.

Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is Houston and Kumar.
Houston discloses an integrated circuit and methods of operating an integrated circuit and reducing a leakage current of an integrated circuit are provided. A functional memory of the integrated circuit includes row and column periphery units and an array of memory cells having a core storage element and a read buffer. Also included are read word lines that provide row access, and read bit lines that provide column access to the core storage element and the read buffer of a memory cell. The functional memory further includes a read buffer supply line that is connected to the read buffer, wherein the read buffer supply line is switchable between an operating mode output and a low-power mode output of a read buffer supply that is separate from core storage element supplies.
Kumar discloses a memory cell includes a latch having a true data node and a complement data node, a true bitline, a complement bitline, a first access transistor coupled between the true bitline and the true data node, and a second access transistor coupled between the complement bitline and the complement data node. A wordline driver circuit includes a true wordline coupled to control the first access transistor and a complement wordline coupled to control the second access transistor. The wordline driver generates control signals on the true and complement wordlines to access the memory cell by: actuating the first access transistor while the second access transistor is not actuated and then actuating the second access transistor while the first access transistor is not actuated. The bitlines and wordlines are supplied from different sets of power supply voltages, with the bitline high supply voltage being less than the wordline high supply voltage.
 
Re: Independent Claim 1, 10 and 18 (and dependent claim(s) 2-9, 11-17 and 19-20), there is no teaching or suggestion in the prior art of record to provide:
wherein the second transistor is further coupled to at least a third transistor of the plurality of transistors and a fourth transistor of the plurality of transistors.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov